Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00386-CV

            Barry BROOKS, Heston C. King, Stefen Brooks, and Jesse Benavides,
                                     Appellants

                                               v.

  EXCELLENCE MORTGAGE, LTD.; LATD-1, LLC; Grothues Financial, LTD.; Grothues
 Brothers Management I, LLC; Georgetown Mortgage, LLC dba Excellence Mortgage and also
d/b/a MG Mortgage; MG Building Materials LTD.; Grothues Brothers Management II, LLC; and
                                   Larry E. Grothues,
                                       Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CI16915
                        Honorable Angelica Jimenez, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal area taxed against the party that incurred them.

       SIGNED October 3, 2018.


                                                _________________________________
                                                Patricia O. Alvarez, Justice